Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed February 12, 2021 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim 9 is cancelled.
Claims 1-8 and 10-20 are examined on the merits
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li hereafter, US 2019/0012387 A1) in view of Ardhanari et al. (Ardhanari hereafter, US 2016/0188729 A1).
In regard to claim 1, Li discloses a method comprising:

for each particular item of digital content in the plurality of the items of digital content, extracting, using one or more hardware processors, a title that describes the particular item of digital content, the extracting of the title being based on analysis of one or more phrases included in the particular Item of digital content, generating a group of items of digital content based on the extracted titles associated with the plurality of items of digital content (page 8, [0053], e.g. data extraction module 235 may extract various types of data associated with a group, such as a geographic location associated with the group or keywords associated with the group. Keywords associated with a group may be extracted from a title of a group, from content posted to the group, from tags added to the group, or from any other suitable information associated with the group);
identifying, from the group of items of digital content, an original item of digital content and one or more subsequent items of digital content based on timestamps associated with the items of digital content included in the group, the one or more subsequent items having timestamps later than a timestamp of the original item (page 7, [0048], e.g. a timestamp associated with each post);
However, Li does not explicitly disclose calculating a strength value score for the original item of digital content, wherein the strength value score is equal to a number of the one or more subsequent items of digital content included in the group; and generating an enhanced user interface on a client device, the generating of the user interface including causing a display of the title of the original item of digital content and the strength value associated with the original item of digital content in the user interface of the client device.
Ardhanari discloses calculating a strength value score for the original item of digital content, wherein the strength value score is equal to a number of the one or more subsequent items of digital content included in the group (page 1, [0005], e.g. control circuitry may determine whether the topic is trending and increase a strength of association between a first symbol associated with the topic and a 418 may comprise a social media network server that maintains communications for an online social media network. For example, media guidance data source 418 may be a Twitter server that receives, stores, and transmits Tweets from a plurality of Twitter users. In such embodiments, the media guidance data source 418 may receive a request from control circuitry 304 to provide statistical data on Tweets relating to a certain topic.  It is noted that “statistical data” has been interpreted as “strength value score”); and generating an enhanced user interface on a client device, the generating of the user interface including causing a display of the title of the original item of digital content and the strength value associated with the original item of digital content in the user interface of the client device (page 11, [0081] & Figure 5, e.g. user search interface 500 includes search region 502, search bar 504, keyboard 506, trending region 508, media asset listings 510, 516, and 520, trending icons 512, 518, and 522, and trending statistic 514, [0086], e.g. As depicted in FIG. 5, control circuitry 304 may sort the list of trending media assets 510, 516, and 520 according to the trending statistic 514. In this example, the media assets 510, 516, and 520 are arranged in order of descending number of Tweets per hour. The control circuitry 304 may associate each of the media assets 510, 516, and 520 with respective icons 512, 518, and 522. As depicted by icons 518 and 522, the icons may indicate either an increase or a decrease in trending status (i.e., trending statistic 514) through an up arrow or a down arrow). 
Ardhanari discloses control circuitry may determine whether the topic is trending and increase a strength of association between a first symbol associated with the topic and a second symbol associated with the topic such that when a search query is received that includes the first symbol, search results related to the second symbol have a higher probability of being returned (Abstract).  The accuracy of search algorithms may be improved by taking into account the “trending” status of topics and their related symbols (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ardhanari to improve the method of Li for accurate search algorithms and search 
In regard to claim 2, Li in view of Ardhanari discloses the generating of the group of Items of digital content includes:
generating a thread of items of digital content based on the plurality of items of digital contents, the thread including a time-based series of the items of digital content (Li, page 7, [0048], e.g. a timestamp associated with each post).
In regard to claim 7, Li in view of Ardhanari discloses receiving a query related to the group of items of digital content from the client device (Ardhanari, pages 11-12, [0083], e.g. The control circuitry 304 may provide the list of trending media assets 510, 516, and 520 at any suitable time, such as prior to the user entering any search terms, while the user is entering search terms, or after a user has entered all search terms and initiated a search); performing a search of the items of digital content included in the group based on the query, the performing of the search resulting in search results (page 12, [0084], e.g. he control circuitry 304 may provide list of trending media assets 510, 516, and 520 while the user is entering search terms into search bar 504, such that the list of trending media assets 510, 516, and 520 is dynamically populated based on partially-entered search queries); and modifying the enhanced user interface, the modifying including causing a display of the search results in the user interface of the client device (page 12, [0084], e.g. the control circuitry 304 may dynamically change the list of trending media assets 510, 516, and 520 as the user enters or deletes search terms. In some embodiments, the control circuitry 304 may update the list of trending media assets 510, 516, and 520 in real-time as updated trending statistics, such as updated information on trending statistic 514, are received (e.g., from storage 308 or from media guidance data source 418 through communications network 414)).  
In regard to claim 8, Li in view of Ardhanari discloses the one or more subsequent items of digital content are viral mentions of the original item of digital content (Ardhanari, [0007], e.g. the movie 
In regard to claims 17 and 20, Li of view of Ardhanari discloses a system and storage medium (Li, page 5, [0034], e.g. deivces) for implementing the above cited method.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Li hereafter, US 2019/0012387 A1) in view of in view of Ardhanari et al. (Ardhanari hereafter, US 2016/0188729 A1), as applied to claims 1, 2, 7, 8, 17 and 20, in further view of Gertzfield et al. (Gertzfield hereafter, US 9, 412, 136 B2).
In regard to claim 3, Li in view of Ardhanari discloses the claimed invention except for the limitation of receiving a sort, request from the client device, the sort request including a data attribute pertaining to the items of digital content included in the thread, sorting the thread of items of digital content based on the data attribute included in the sort request, the sorting resulting in a sorted thread of items of digital content; and modifying the enhanced user interface, the modifying including causing a display of the sorted thread of items of digital content in the user interface of the client device.  Gertzfield discloses receiving a sort, request from the client device, the sort request including a data attribute pertaining to the items of digital content included in the thread, sorting the thread of items of digital content based on the data attribute included in the sort request, the sorting resulting in a sorted thread of items of digital content; and modifying the enhanced user interface, the modifying including causing a display of the sorted thread of items of digital content in the user interface of the client device (column 11, line 65, to column 12, line 19, e.g. receiving a selection from the viewing user to create a new thread 322, perform actions (e.g., sort threads based on social information, hide threads, select persistence for a thread based on location or social information, among other things). Header region 320 also includes an interface 326 for searching for messages in a conversation thread. The interface allows messages to be searched through the use of textual search queries, by entering a query in a search box. Message grouping module 136 processes the query and identifies messages that match the query. The search results are then presented in a list to the viewing user. In an embodiment, the scope of the search can be limited through 
In regard to claim 4, Li in view of Ardhanari and Gertzfield discloses the data attribute is a time identifier, and wherein the sorting of the thread of items of digital content, based on the data attribute includes sorting the thread of items of digital content based on timestamps associated with the items of digital content (Gertzfield, column 5, lines 61-65, e.g. timestamps of the posts in the thread).
In regard to claim 5, Li in view of Ardhanari and Gertzfield discloses the original item of digital content is listed first in the sorted thread (Gerzfield, Figures 4 and 5).
In regard to claim 6, Li in view of Ardhanari and Gertzfield discloses the time identifier is a time range, and wherein the sorting of the thread of items of digital content based on the data attribute includes sorting the thread of items of digital content based on timestamps associated with the items of digital content, and the time range (Gerzfield, column 6, lines 38-56, e.g. grouping module 136 creates a conversation thread from a plurality of messages that share common location and social information, which are exchanged by a threshold number of users over a predetermined threshold period of time).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Li hereafter, US 2019/0012387 A1) in view of Ardhanari et al. (Ardhanari hereafter, US 2016/0188729 A1), as applied to claims 1, 2, 7-9, 17 and 20, in view of Zhang et al. (Zhang hereafter, Topic Cube: Topic Modeling for OLAP on Multidimensional Text Databases, 2009).
In regard to claim 16, Li and Ardhanari discloses the claimed invention except for the limitation of extracting a topic that describes one or more items of digital content of the plurality of items of digital .
CONCLUSION
Claims 10-15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152